Citation Nr: 0412817	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1970 and from January 1971 to September 1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Further development is needed before actually deciding this 
appeal.

In his April 2003 substantive appeal, VA Form 9 (Appeal to 
the Board), the veteran indicated he was being treated for 
his stomach disorder at the Erie, Pennsylvania, VA Medical 
Center (VAMC) and that he recently had been treated for his 
skin disorder at the dermatology department of the Buffalo, 
New York, VAMC.  But these records are not currently in the 
claims file and there is no indication the RO attempted to 
obtain these records, which may contain important medical 
evidence or confirmation of earlier events.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  As these 
records are relevant to the veteran's claims at issue, they 
must be obtained.



Additionally, a preliminary review of the record on appeal 
indicates that a VA medical nexus opinion has not been 
obtained as to whether the veteran's current skin and stomach 
disorders are related to his service in the military.  He 
reported a history of boils prior to his entry into service 
and that he was treated during service for contact dermatitis 
and folliculitis, as well as for gastroenteritis and upper 
gastrointestinal bleeding due to acute gastritis.  His 
service medical records (SMRs) show treatment at various 
times from 1968 through 1970 for a rash and fungus on his 
hands, multiple rashes on his inner thigh and groin, and 
moderately tender nodules with small amounts of exudates 
under his penis.  In addition, he was treated in 1970 and 
1972 for complaints of diarrhea, vomiting, and stomach 
cramps.

Likewise, VA medical records show the veteran was treated 
following service for a chronic finger rash, cyst on his 
penis, gastroesophageal reflux disease (GERD), 
diverticulosis, dermatomycosis, sliding hiatal hernia, and 
tinea cruris, but fail to indicate the onset or duration of 
these disorders.  The VA medical records, however, indicate 
that his rashes and fungal infections of the skin affected 
many of the same areas of the body that were treated during 
service.  His gastrointestinal complaints and symptoms also 
were similar to those that he experienced during service.  So 
a VA medical opinion should be obtained in order to determine 
whether the veteran's current skin and stomach disorders are 
causally or etiologically related to his service, including 
any treatment for rashes or gastrointestinal complaints.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Prior to any further adjudication of 
the claims, review the claims file and 
ensure that all notification and 
development required by the VCAA is 
completed in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  This includes written notice of 
the evidence, if any, the veteran is 
expected to provide in support of his 
claims and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in Erie, 
Pennsylvania, since December 2001 and at 
the VAMC in Buffalo, New York.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, severity, and etiology of any 
current skin and stomach disorders 
that he may now have.  And to facilitate 
making this determination, please review 
all relevant evidence in his claims file, 
including a copy of this remand.  Conduct 
all diagnostic testing and evaluation 
necessary to make this determination.  A 
medical opinion is specifically needed 
indicating whether it is at least as 
likely as not that any current skin and 
stomach disorders are causally or 
etiologically related to the veteran's 
period of active military service, 
including his treatment for rashes and 
gastrointestinal complaints, taking into 
consideration his medical, occupational, 
and recreational history both prior to 
and since his active service.  Please 
discuss the rationale of the opinion.


4.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought on appeal are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


